Exhibit 10.2

AWARD NOTICE

UNDER THE ANSYS, INC.

SECOND AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

Name of Participant:                     

Target Award:                      Restricted Stock Units

Grant Date of Target Award:                     

Performance Measurement Period: [January 1, 2014 to December 31, 2016]

Pursuant to the ANSYS, Inc. Second Amended and Restated Long-Term Incentive Plan
(the “Plan”), ANSYS, Inc. (the “Company”) has selected the Participant named
above to be awarded the Target Award specified above, subject to the terms and
conditions of the Plan and this Award Notice. Capitalized terms used but not
defined in this Award Notice shall have the meaning given such terms in the
Plan. A copy of the Plan is attached hereto as Exhibit A.

1. Acceptance of Award. The total number of Restricted Stock Units that may be
credited to the Participant (if any) shall be determined by the Company’s
performance for the three Performance Sub Periods within the Performance
Measurement Period specified above, as set forth in Section 4(b) of the Plan.
The actual number of Restricted Stock Units that may be credited could be up to
150% of such Target Award and could also be lower than the Target Award and
could be zero.

2. Termination of Employment. Subject to Section 3 below, if at any time prior
to the conclusion of the Performance Measurement Period, the Participant’s
employment with the Company terminates for any reason, the Participant shall
automatically forfeit the right to receive any portion of the Award.

3. Change in Control. Upon a Change in Control, the Award shall be treated as
specified in Section 6 of the Plan.

4. Issuance of Shares.

(a) Each Restricted Stock Unit relates to one share of the Company’s Stock.
Shares of Stock (if any) shall be issued and delivered to the Participant in
accordance with the terms of this Award Notice and of the Plan upon compliance
to the satisfaction of the Committee with all requirements under applicable laws
or regulations in connection with such issuance and with the requirements hereof
and of the Plan. The determination of the Committee as to such compliance shall
be final and binding on the Participant.

(b) Until such time as shares of Stock are issued to the Participant pursuant to
the terms hereof and of the Plan, the Participant shall have no rights as a
stockholder with respect to any shares of Stock underlying the Restricted Stock
Units, including but not limited to any voting rights.

5. Non-Competition and Non-Solicitation [NOTE: OMIT FOR ANY PARTICIPANTS IN
CALIFORNIA]. As additional consideration for the grant of this Award to the
Participant, the Participant hereby agrees that he or she shall not, at anytime
during, and for a



--------------------------------------------------------------------------------

period of one year after, the termination of his or her employment with the
Company no matter what the cause of that termination, engage for any reason,
directly or indirectly, whether as owner, part-owner, shareholder, member,
partner, director, officer, trustee, employee, agent or consultant, or in any
other capacity, on behalf of himself or herself or any firm, corporation or
other business organization other than the Company and its subsidiaries, in any
one or more of the following activities:

(a) the development, marketing, solicitation, or selling of any product or
service that is competitive with the products or services of the Company, or
products or services that the Company has under development or that are subject
to active planning at any time during Participant’s employment;

(b) the use of any of the Company’s confidential or proprietary information,
copyrights, patents or trade secrets which was acquired by the Participant as an
employee of the Company and its subsidiaries; or

(c) any activity for the purpose of inducing, encouraging, or arranging for the
employment or engagement by anyone other than the Company and its subsidiaries
of any employee, officer, director, agent, consultant, or sales representative
of the Company and its subsidiaries or attempt to engage any of them in a manner
which would deprive the Company and its subsidiaries of their services or place
them in a conflict of interest with the Company and its subsidiaries.

The Participant acknowledges and agrees that the activities set forth in
(a)-(c) (above) are adverse to the Company’s interests, and that it would be
inequitable for Participant to benefit from this Award should Participant engage
in any such activities during or within one year after termination of his or her
employment with the Company. The Participant may be released from his or her
obligations as stated above only if the Committee (or its duly appointed agent)
determines in its sole discretion that such action is in the best interests of
the Company and its subsidiaries.

6. Claw-Back of Award Proceeds. The Committee shall have the authority to
unilaterally terminate this Award and/or cause some or all of the proceeds
relating to this Award that have been received by the Participant to become
immediately due and payable by the Participant to the Company upon the
occurrence of any of the following events:

(a) [OMIT FOR ANY PARTICIPANTS IN CALIFORNIA] the Participant’s violation of
Section 5 of this Agreement (entitled Non-Competition and Non-Solicitation);

(b) the material restatement of the Company’s financial statements due to
misconduct by the Participant;

(c) the material restatement of the Company’s financial statements that results
in the Participant receiving more compensation under the Award than the
Participant would have received absent the incorrect financial statements.

 

2



--------------------------------------------------------------------------------

The determination of whether any of the foregoing events has occurred and the
extent of the application of this Section to the Participant and this Award
shall be determined by the Committee in its sole discretion.

7. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award Notice shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 3 of the
Plan.

8. Transferability. This Award is personal to the Participant, is non-assignable
and is not transferable by Participant in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. The Stock
to be issued upon the settlement of this Award to the Participant shall be
issued, during the Participant’s lifetime, only to the Participant, and
thereafter, only to the Participant’s beneficiary. The Participant may designate
a beneficiary by providing written notice of the name of such beneficiary to the
Company, and may revoke or change such designation at any time by filing written
notice of revocation or change with the Company.

9. No Contract for Continuing Services. Neither the Plan nor this Award Notice
shall be construed as creating any contract for continued services between the
Company or any of its subsidiaries and the Participant and nothing herein
contained shall give the Participant the right to be retained as an employee or
consultant of the Company or any of its subsidiaries.

10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the
Participant at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

11. Severability. If any provision(s) hereof shall be determined to be illegal
or unenforceable, such determination shall in no manner affect the legality or
enforceability of any other provision hereof.

12. Counterparts. For the convenience of the parties and to facilitate
execution, this document may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

 

ANSYS, INC. By:  

 

  Title:  

 

3



--------------------------------------------------------------------------------

The foregoing Award is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:  

 

   

 

      Participant’s Signature       Participant’s name and address:      

 

     

 

     

 

 

 

4



--------------------------------------------------------------------------------

Exhibit A

Second Amended and Restated Long-Term Incentive Plan

 

5